IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50765
                           Summary Calendar
                          __________________


WALTER MORRIS,

                                       Plaintiff-Appellant,

versus

SCOTT COMSTOCK, Warden;
WAYNE SCOTT, Director of Texas
Department of Criminal Justice,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CV-23
                        - - - - - - - - - -
                           April 8, 1996
Before HIGGINBOTHAM, DUHE' and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Walter Morris appeals the dismissal pursuant to Fed. R. Civ.

P. 12(b)(6) of his civil rights complaint brought under 42 U.S.C.

§ 1983.    Morris alleges new claims against persons not named as

defendants in the district court.    We will not consider these

claims.    See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).    Morris contends that the district court erred in

dismissing his complaint because the defendants failed to


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-50765
                                  -2-

supervise their subordinates to ensure that he received due

process in his disciplinary hearing.    Supervisory officials sued

under § 1983 are not vicariously liable for the actions of their

subordinates.   Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir.

1987).   A supervisor will have personal liability only if he is

personally involved in the constitutional deprivation or if there

is a sufficient causal connection between the supervisor's

conduct and the violation.    Id. at 304.

     The district court did not err in its dismissal.

Accordingly, the district court's judgment is AFFIRMED.

     Morris' motion to stay the § 1983 proceeding pending

exhaustion of his state habeas remedies is DENIED.